 Case 8:19-cv-00423-WFJ-SPF Document 69 Filed 09/12/19 Page 1 of 14 PageID 932
                                                                         1


1                      UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
2                             TAMPA DIVISION

3

4    CHRISTOPHER PARIS, ET AT., )
                                )     8:19-cv-00423-WFJ-SPF
5              PLAINTIFFS,      )     Tampa
                                )     September 11, 2019
6              v.               )     8:19 a.m.
                                )
7    WILLIAM LEVINSON, ET AL., )
                                )
8              DEFENDANTS.      )

9

10

11

12

13                     TRANSCRIPT OF MOTION HEARING
                   BEFORE THE HONORABLE WILLIAM F. JUNG
14                     UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21
     Court Reporter:           Tracey Aurelio, CRR, RMR, RDR
22                             Federal Official Court Reporter
                               801 N. Florida Avenue, 2nd Floor
23                             Tampa, Florida 33602
                               (813)301-5380
24
               Proceedings recorded by mechanical stenography,
25   transcript produced by computer.
 Case 8:19-cv-00423-WFJ-SPF Document 69 Filed 09/12/19 Page 2 of 14 PageID 933
                                                                         2


1    APPEARANCES:

2    For the Plaintiffs: (Appearing Telephonically)
         MR. GLEN H. SHRAYER
3        Shrayer Law Firm, LLC
         912 S. Andrews Avenue
4        Ft. Lauderdale, FL 33316-1036

5    For Defendant William Levinson: (Appearing Telephonically)
         MR. MATTHEW DANIEL MILLER
6        Baumann Gant & Keeley, PA
         1000 N. Ashley Drive, Suite 27
7        Tampa, FL 33602-3719

8    For Defendant Levinson Productivity Systems, PC:         (Appearing
     Telephonically)
9       MR. MARK TISCHHAUSER
        The Tischhauser Law Group
10      6301 memorial Highway, Suite 203
        Tampa, FL 33615-4573
11
     For Defendant Guberman PMC, LLC:      (Appearing Telephonically)
12      MR. BRUCE ALEXANDER MINNICK
        Bruce Alexander Minnick, Esq
13      Unit F607
        3810 Buck Lake Road
14      Tallahassee, FL 32317

15   Mr. Daryl Guberman, pro se     (Appearing Telephonically)

16

17

18

19

20

21

22

23

24

25
 Case 8:19-cv-00423-WFJ-SPF Document 69 Filed 09/12/19 Page 3 of 14 PageID 934
                                                                         3


1    ______________________________________________________________

2        (Proceedings commenced at 8:19 a.m.)

3             THE COURTROOM DEPUTY:      Counsel, we have a court

4    reporter present.    So if you will, please, for clarity of the

5    record, before you speak each time, let us know who you are.

6             Christopher Paris vs. William Levinson, Case

7    Number 8:19-cv-423.    Counsel, please state your appearances

8    starting with counsel for the Plaintiff.

9             MR. SHRAYER:    Hi.    Glen Shrayer on behalf of Chris

10   Paris and Oxebridge Quality Resources.

11            MR. MILLER:    Matthew Miller on behalf of William

12   Levinson.

13            MR. TISCHHAUSER:      Attorney Mark Tischhauser on behalf

14   of Levinson Productivity Systems, Defendant.

15            MR. MINNICK:    Bruce Minnick on behalf of

16   Guberman, LLC.

17            THE COURT:    Can everyone hear me?      This is Judge

18   Jung.

19            UNIDENTIFIED SPEAKER:      May it please the Court, I

20   believe Daryl Guberman is online.        He doesn't have counsel,

21   but he's here on the line.

22            DEFENDANT GUBERMAN:      Yes.    This is Daryl Guberman

23   representing myself.

24            THE COURT:    Okay.   Thank you.    Has everyone announced

25   their appearance?    This is Judge Jung.     Can everyone hear me?
 Case 8:19-cv-00423-WFJ-SPF Document 69 Filed 09/12/19 Page 4 of 14 PageID 935
                                                                         4


1    Apparently no one.    Let me just pick up the phone.

2              Hi, it's Judge Jung.     Good morning.

3              We won't take long here.     Just very quickly, I wanted

4    to review briefly, primarily with Mr. Levinson's counsel and

5    the Plaintiff's counsel, this joint stipulation for dismissal

6    with prejudice.   I'm, of course, always in favor of that, very

7    fine with it.

8              I was just a little unsure about the order.        So maybe

9    I will direct these questions first to Plaintiffs' counsel.

10   I'm happy and delighted, of course, to enter an order that the

11   case is settled, dismissed with prejudice, with each party to

12   bear its own costs and attorney fees.

13             It was a little unclear to me whether -- you know,

14   there are these web entries on pages 1 through 3 that are to

15   be removed from the web.     I don't know that I have the power

16   to do that myself.    Were the parties going to make that

17   happen?   That's the first question.

18             MR. SHRAYER:   Your Honor, Glen Shrayer on behalf of

19   the Plaintiffs.   My understanding is that Google may require

20   the order to have specific language declaring these particular

21   links and websites unlawful and/or defamatory.        This was an

22   issue that we had with counsel for Mr. Levinson that we

23   essentially agreed that we would first try doing this without

24   that particular language in trying to reach a compromise.

25             However, we reserve the right to repetition the Court
 Case 8:19-cv-00423-WFJ-SPF Document 69 Filed 09/12/19 Page 5 of 14 PageID 936
                                                                         5


1    with the requisite language if Google refused to remove this

2    content, ripoff report, which many of these links appear.

3    They essentially charge you money to get control of content

4    and remove it.    It is essentially a fraudulent scam website.

5    But Google -- we are uncertain whether this will be removed

6    the way it's currently written.

7               We do anticipate there's a good chance we would have

8    to come back to Your Honor asking you to sign an order with

9    more specific language so that the content is actually

10   removed.

11              THE COURT:   All right.   I mean, you understand I'm

12   going to be very reluctant to order a nonparty to do anything.

13   You know, if you want me to order the Google company to remove

14   the following X, Y, and Z, we are going to have -- Google will

15   have a right to be heard.     I mean, do you understand that I

16   can't tell somebody to do something -- I can't enter a

17   compulsory order requiring conduct by a party unless they are

18   given a chance to be heard.

19              I mean, I can't guarantee you that it's going to

20   work.   And I don't think I would order anybody to do anything

21   that's an order of my court without them being heard.         So as

22   long as you understand that, I'm okay with this.

23              MR. SHRAYER:   Your Honor, Glen Shrayer again on

24   behalf the Plaintiffs.     Google does have specific procedures

25   to remove material, whether it's infringing a copyright or
 Case 8:19-cv-00423-WFJ-SPF Document 69 Filed 09/12/19 Page 6 of 14 PageID 937
                                                                         6


1    whether it's defamatory.     Our concern is the specific language

2    of the order.

3             I don't -- my understanding is that Google wouldn't

4    need to be heard on this matter.      I understand, Your Honor,

5    that they are a third party.     But since they are such a

6    powerful company, they do have a separate mechanism set up to

7    remove content that does defame or hurt an individual.          I

8    mean, their policies are very clear, Your Honor.

9             THE COURT:    All right.    I just want everybody to

10   understand that if you present me an order requiring the

11   Google company to do X or to do Y, I'm going to give them a

12   chance to appear.    Before I order anybody to do anything, they

13   have to have a chance to be heard.      I mean, I'm fine with that

14   as long as everyone understands that.       Does the Plaintiff and

15   the Defendants that are settling here understand that?

16            MR. MILLER:    I understand that.     I think that that is

17   reasonable to have them have an opportunity to be heard.            But,

18   however, Your Honor, is there some kind of trigger language

19   that we can use that if they waive that right that they must

20   take this down?

21            THE COURT:    Well, I don't know of any trigger

22   language.   I have never seen an order like this before.

23   That's why we're having this hearing.

24            Okay.    So as long as you understand that if you come

25   in here and say we want you to order Google to do something,
 Case 8:19-cv-00423-WFJ-SPF Document 69 Filed 09/12/19 Page 7 of 14 PageID 938
                                                                         7


1    I'm going to give them, you know, 21 days to reply if they

2    care to.

3               The second point, it says, "Ordered and adjudged" --

4    I'm on page 3 -- "that the confidential settlement agreement

5    between the settling parties is adopted and incorporated

6    herein by reference for purposes of enforcement."         I've never

7    seen that.    I'm a little hesitant to adopt something and

8    enforce it or whatever that I haven't seen.        Have you provided

9    that to me?

10              MR. SHRAYER:   No, Your Honor.    You haven't been

11   provided a copy of it.     We can either -- in the spirit of

12   compromise, we could present you a copy of it, email your

13   chambers.    And if you're okay with that, Your honor, we could

14   proceed.

15              If you actually require a copy of it being filed and

16   then sealed, I know Defense counsel is worried about the

17   procedures.    It is a little bit extensive.      However, if you

18   will agree that we send a copy to chambers, and if you are

19   okay with -- we just want to make sure that the settlement

20   agreement is enforceable, Your Honor.       That's why we want to

21   have the specific language in any order.

22              THE COURT:   If you want that language in the order, I

23   just can't look at something and then set it aside.         If you

24   want that paragraph in the order, then submit the confidential

25   settlement agreement to my chambers and I will place it under
 Case 8:19-cv-00423-WFJ-SPF Document 69 Filed 09/12/19 Page 8 of 14 PageID 939
                                                                         8


1    seal.   I will seal it.     But I can't just look at it and then

2    shred it.    So that's your choice.

3               Do you want to leave that language in where I'm

4    adopting it and incorporating by reference?        If so, then email

5    a motion, two-page motion to seal to me with the thing and

6    then I'm fine with it.      Okay?

7               MR. SHRAYER:    Glen Shrayer again, Your Honor.      Yes, I

8    agree to that.    I would like to hear Defense's position.

9               MR. MILLER:    Matt Miller on behalf of William

10   Levinson.    I fully agree with that.

11              THE COURT:    Okay.    So I will enter this order that

12   you -- the order dismissed with prejudice.        You provided me

13   with those two caveats.      Number 1, if I'm going to have to

14   order Yahoo to do something, I'm going to give them 21 days to

15   respond.

16              Secondly, I will seal the confident and not -- in

17   camera, all right, sealing, the other side.        No one else will

18   see it.    Confidential settlement agreement.      And then I will

19   enter this order, and we should be okay.

20              I appreciate you calling in.     Any other points on

21   this subject?

22              MR. SHRAYER:    Your Honor, Glen Shrayer again on

23   behalf of the Plaintiffs.        If we are going to allow Google the

24   opportunity to appear, is it possible that you could hold off

25   on filing or ordering the dismissal until we resolve this
 Case 8:19-cv-00423-WFJ-SPF Document 69 Filed 09/12/19 Page 9 of 14 PageID 940
                                                                         9


1    matter, because the removal of these links is actually an

2    essential part, is an essential element of the settlement

3    agreement.   And if we are not able to do so, I mean, it would

4    frustrate the purpose of the settlement agreement.

5             THE COURT:    See, that's the point.

6             MR. TISCHHAUSER:     This is Mark Tischhauser on behalf

7    of Levinson Productivity Systems.      I think when you actually

8    review the settlement agreement, you will find that that's not

9    an accurate characterization, that that was supposed to have

10   occurred within a particular time frame.       So they are kind of

11   separate issues.

12            THE COURT:    Just so you understand, if you want me to

13   enter this, I will enter it.     The caveats are that if these

14   items are not removed on pages 2 and 3 and you need to come

15   back to me and say, Judge, we want an order to Google or Yahoo

16   or whoever, Bing, I will enter that order but give them a

17   chance to respond.    I can't order anybody do anything unless

18   they have appeared in front of me or had the opportunity to do

19   so.   That's one.

20            Two, if you want me to enter this order, then

21   Plaintiff needs to send me a two-page chambers email, a

22   two-page motion to seal, the thing that I'm adopting and

23   ratifying, which I have to see it before I adopt it and ratify

24   it.   I don't know what it says.     So if you get those things to

25   me this week, the second point.
Case 8:19-cv-00423-WFJ-SPF Document 69 Filed 09/12/19 Page 10 of 14 PageID 941
                                                                       10


1               The first point is understood that I will enter this

2    order.    So the ball is in y'all's court.     Okay?

3               MR. SHRAYER:   Yes, Your Honor.

4               THE COURT:   Anything else on this point?     This is all

5    we're talking about this morning.      I have a jury sitting

6    outside.

7               MR. SHRAYER:   Your Honor, Glen Shrayer again.      For

8    clarification, if Google doesn't remove the -- with the order

9    written the way it is, then Your Honor will give them 21 days

10   to appear, and we can find out their position.         And if we need

11   to have any language in order to have it removed and if they

12   object, we will also hear their position as to why they

13   object?    Is that stating your position clearly, Your Honor?

14              MR. TISCHHAUSER:   Your Honor, this is Attorney Mark

15   Tischhauser for Levinson Productivity Systems.

16              With regard to Mr. Shrayer's issue, he keeps

17   injecting this need to inject other language.        That's been

18   disputed and debated with the parties coming to the settlement

19   agreement.    That was part of the whole discussion that was not

20   agreed to.    You will see that in the terms and conditions.

21              I think what the Court was saying, to characterize it

22   accurately for everybody, was the first issue, you are going

23   to issue an order and dismiss it but give Google 21 days to

24   appear and make any objections they need to make to your

25   order.
Case 8:19-cv-00423-WFJ-SPF Document 69 Filed 09/12/19 Page 11 of 14 PageID 942
                                                                       11


1              And then the second component is we send you, through

2    Plaintiff's counsel, the motion to seal the actual agreement.

3    The Court will review that and then seal it.        That's what you

4    described.   Is that accurate, Your Honor?

5              THE COURT:   No.   All right.   If you want me to enter

6    the order of dismissal with prejudice, I will sign it and it

7    will be entered.   Okay?

8              UNIDENTIFIED SPEAKER:      We do.

9              THE COURT:   In order to make that happen, you need to

10   understand that if these items -- you are going to send this

11   to somewhere or whatever.    If these items are not removed and

12   you come back to me and ask me to compel Bing or Yahoo, I will

13   enter an order, but I will give them a chance to respond and

14   we will hear them out.

15             MR. SHRAYER:   Yes, Your Honor.

16             THE COURT:   In the meantime, your case is dismissed

17   with prejudice.

18             UNIDENTIFIED SPEAKER:      Yes, Your Honor.   That's the

19   intent.

20             THE COURT:   Secondly, to trigger this, you will need

21   to get me a two-page motion to seal and enclose with it for

22   chambers email only the confidential settlement agreement,

23   assuming you want me to adopt it and incorporate it for

24   purposes of enforcement.     Okay?

25             I think that's pretty clear.        I can't guarantee that
Case 8:19-cv-00423-WFJ-SPF Document 69 Filed 09/12/19 Page 12 of 14 PageID 943
                                                                       12


1    Google won't remove every one of these.       I have no idea.    But

2    if I'm going to compel them or seek to compel them and they

3    want to be heard, I just can't enter an order telling someone

4    to jump over a garden rake unless they come in here and they

5    have a chance to be heard.     Do you understand?

6            MR. SHRAYER:     Understood.

7            MR. MILLER:     Understood.

8            THE COURT:     I just want to make sure that both sides

9    understand that.

10           MR. SHRAYER:     We do.

11           MR. MILLER:     Matt Miller for William Levinson.       I

12   understand that.    I believe that I'm understanding that you

13   are signing this.    And if Google does not remove these, then

14   you will accept jurisdiction back allowing opportunity for

15   Google to be heard.    And through that hearing, an order will

16   be issued essentially compelling them to remove the items.

17           THE COURT:     Well, you just added something to what I

18   said, okay, didn't you?    That last phrase you just added.         I

19   can't tell you what I'm going to do with Google.        Maybe there

20   is a statute that prohibits me from doing this and Google is

21   going to show up with a New York lawyer and say, Judge, look

22   at this statute or this Eleventh Circuit case.

23           So that latter phrase, you are asking me to predict

24   what would happen if Yahoo showed up, Bing showed up and

25   Google showed up.    I'm unable to do that, gentlemen.       That's
Case 8:19-cv-00423-WFJ-SPF Document 69 Filed 09/12/19 Page 13 of 14 PageID 944
                                                                       13


1    the whole purpose of this call.

2             So if under the terms, as I think I have clearly

3    stated, if you want this order of dismissal with prejudice

4    entered, all you have to do is submit to the chambers email a

5    two-page motion to seal and this confidential settlement

6    agreement which I will seal.

7             What happens in the future, I will enter the order.

8    Probably Google will take it all down.      If they don't, then

9    when you come in here, then we are going to have to hear what

10   they have to say.   Okay?   Am I clear?

11            MR. MILLER:    Yes, Your Honor.

12            THE COURT:    By the end of the week if you want this

13   entered, all you have to do is send an email with those two

14   items.

15            MR. SHRAYER:    Thank you very much, Your Honor.

16            THE COURT:    Thank you.   Goodbye.

17       (Proceedings concluded at 8:36 a.m.)

18

19

20

21

22

23

24

25
Case 8:19-cv-00423-WFJ-SPF Document 69 Filed 09/12/19 Page 14 of 14 PageID 945
                                                                       14


1    UNITED STATES DISTRICT COURT      )
                                       )
2    MIDDLE DISTRICT OF FLORIDA        )

3
                     REPORTER TRANSCRIPT CERTIFICATE
4
          I, Tracey Aurelio, Official Court Reporter for the United
5    States District Court, Middle District of Florida, certify,
     pursuant to Section 753, Title 28, United States Code, that
6    the foregoing is a true and correct transcription of the
     stenographic notes taken by the undersigned in the
7    above-entitled matter (Pages 1 through 14 inclusive) and that
     the transcript page format is in conformance with the
8    regulations of the Judicial Conference of the United States of
     America.
9

10                                     /s    Tracey Aurelio
                                       _____________________________
11                                     Tracey Aurelio, RMR, RDR, CRR
                                       Official Court Reporter
12                                     United States District Court
                                       Middle District of Florida
13                                     Tampa Division
                                       Date: September 12, 2019
14

15

16

17

18

19

20

21

22

23

24

25
